Title: James Madison to Daniel Webster, 27 March 1826
From: Madison, James
To: Webster, Daniel


                        
                            
                                
                            
                            
                                
                                    
                                
                                Mar. 27. 1826
                            
                        
                        Having to thank you for a copy, just come to hand, of the Exve. Communications to the H. of Reps relating to
                            the Congress at Panama, I take occasion to supply the omission to do so for a former favor of a like sort. I hope you will
                            not doubt the value I set, as well on the motive as the matter for which I am indebted: But as such documents generally
                            reach me thro’ other channels, I feel some scruple in permitting you to be at the trouble of forwarding them; possibly too
                            at the loss of some other friend. Be so good therefore as to accept a release from your obliging promise, with an
                            assurance of my continued and cordial esteem & regard
                        
                            
                                
                            
                        
                    